Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims is as follows:
	Claims 1-9 filed 16 August 2021 are pending.
	Claims 1-9 have been hereby examined.

Priority
 	The present application filed on 16 August 2021 claims the benefit of U.S. provisional application number 63/065579 filed on 14 August 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 should be amended to include the proper article --the-- before “low oxygen environment is a result of at least one oxygen-scavenging agent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claims are not drawn to a process, machine, manufacture or composition. The claims are drawn to a method to preserve a plant pigment from a part of a harvested plant comprising: a harvested plant part housed in contain, wherein the container has a low oxygen environment, wherein low oxygen environment is a result of at least one oxygen-scavenging agent. As written, the claims are not drawn to a statutory category. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any active method steps. As written the method comprises 1) a harvest plant part in a container where the container that has a low oxygen environment and the environment is a result of a oxygen-scavenging agent.  There are no active method steps recited in claims 1-8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groot et al (2014. Prolonging the longevity of ex situ conserved seeds by storage under anoxia. Plant Genetic Resources: Characterization and Utilization 13(1):18-26).
Claim 9 is drawn to a method to increase seed viability comprising placing a seed or population of seeds in a container having a low oxygen environment, wherein said low oxygen environment further comprises at least one oxygen-scavenging agent.

Groot et al teach that seeds of lettuce, cabbage, soybean and barley have demonstrated deleterious effects on seed viability under high oxygen concentrations [page 19, lf col., para. 3]. Groot et al teach that primed and pelleted celery and celeriac seeds were stored in 129 ml jam jars with or without an Ageless® ZPT oxygen absorber with a capacity of 200 ml oxygen . Groot et al found that the addition of an oxygen absorber and Drying Beads® to the seed containers maintained the frequency of normal seedlings, with values that were comparable to those observed for the control storage treatment at -20ºC [page 21, rt. col. para. 1]. Table 1 discloses the effect of storage conditions on the frequency of normal seedlings. Groot et al found that celery seed stored with an oxygen absorber and Drying Beads® had an increase in seed viability  as compared to the control (absorber and Drying Beads® had 97.3% + 1.3 normal seedlings as compared with the control with 74.0% + 9.0) [Table 1]. 
	Therefore, the teachings of Groot et al anticipate the invention as encompassed by claim 9.

Conclusion
	Claims 1-9 are rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Primary Examiner, Art Unit 1661